Citation Nr: 0430648	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran served on active duty from June 1948 to May 1952.  
The veteran died in December 1988; the appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to nonservice-
connected death pension benefits in March 2002.

2.  In 2002, the claimant's countable income consisted of 
approximately $868 in monthly income from Social Security 
Administration (SSA) benefits less Medicare deductions.

3.  In 2003, the claimant's countable income consisted of 
approximately $876 in monthly income from Social Security 
Administration (SSA) benefits less Medicare deductions.

4.  The appellant had $2,703 in unreimbursed medical expenses 
from March 2002 to February 2003.  

5.  The appellant's annualized countable income for 2002 and 
2003 exceeded the maximum annual income for improved death 
pension benefits for a surviving spouse.


CONCLUSION OF LAW

The appellant does not meet the income criteria for death 
pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 
C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

As required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claim(s).

In the instant case, the agency of original jurisdiction 
decision notified the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim in June 2003, which was subsequent to the initial 
rating action.  Although the VCAA notice was issued 
subsequent to the initial rating action, the Board finds that 
this will not result in prejudicial error in this case.  

In the June 2003 letter, the RO informed the appellant of the 
information and evidence needed to substantiate a claim of 
entitlement to death pension benefits.  The RO notified the 
appellant why she was not entitled to death pension benefits 
in an April 2002 rating action.  Additionally, the RO 
notified appellant the reasons why she was not entitled to 
death pension benefits in the March 2003 statement of the 
case and the May 2003 and July 2003 supplemental statements 
of the case.  The RO provided the appellant the laws and 
regulations pertaining to the benefit sought, and included a 
detailed explanation as to why the appellant had no 
entitlement under the applicable laws and regulations based 
on the evidence provided.  The duty to notify the appellant 
has been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In this case the facts are not in dispute.  The RO has 
obtained the appellant's asset and income information and 
appellant has submitted evidence of all unreimbursed medical 
expenses.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2004). Given the nature of the issue on 
appeal, it is clear that no additional development is 
necessary.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2004).

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the appellant's claim for 
death pension has been denied on the basis that her income 
exceeds the statutory limits for entitlement.  She does not 
dispute that evidence.  Thus, the Board finds that any 
deficiency in the RO's VCAA notice or development actions is 
harmless error.  Id.

The appellant contends that she needs financial assistance as 
she cannot pay her bills and she is ill.   

The veteran died in December 1988.  The appellant filed an 
application for death pension in March 2002.  On her 
application, she indicated that she had no assets or income, 
other than Social Security benefits in the monthly amount of 
$868.  Subsequently, the RO obtained information from the 
Social Security Administration indicating that the appellant 
received $868 per month in Social Security after Medicare 
deductions.  In April 2002, the RO denied her claim because 
her countable annual income exceeded the maximum annual 
disability pension limit set by law.  

In February 2003, the appellant submitted an improved pension 
eligibility verification report on which she indicated that 
she received $876 monthly from the Social Security 
Administration after Medicare deductions.  She indicated that 
she had $497 in assets.  

In March 2003, appellant reported that she had had $2,533 in 
unreimbursed medical expenses in 2001 and 2002 and submitted 
her property tax bill as well.  The RO used the medical 
expenses to reduce appellant's countable income.  However, 
the RO advised the appellant that her property tax payment 
could not be used to decrease her income for VA purposes.  
Even with the medical expenses, the RO found that the 
appellant's adjusted Income for VA purposes still exceeded 
the $6,407 maximum annual disability pension limit.  

In June 2003, appellant reported additional unreimbursed 
medical expenses in the amount of $170 from March 2002 
through February 2003.  The additional medical expenses did 
not reduce her income to below $6,407.  In the July 2003 
supplemental statement of the case, the RO notified the 
appellant that her claim for death pension benefits could not 
be granted because her income exceeded the statutory 
limitations.  

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 
2002); 38 C.F.R. §§ 3.3(b)(4) (2004).

The maximum annual rates of death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21 (2004).  Effective December 1, 
2001, the maximum annual rate of improved death pension 
payable for a surviving spouse was $6,407.  Effective 
December 1, 2002, the maximum annual rate of improved death 
pension payable for a surviving spouse was $6,497.  38 C.F.R. 
§ 3.23 (2004). 

In determining annual income, all payments of any kind and 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  In general, 
payments from Social Security are countable as income.  38 
C.F.R. §§ 3.262(f).  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, or quarterly, and which will continue 
throughout an entire 12-month annualization period, will be 
counted as income during the 12-month annualization period in 
which it is received or anticipated.  38 C.F.R. § 
3.271(a)(1).  Nonrecurring income, received or anticipated on 
a one-time basis during a 12-month annualization period, will 
be counted as income for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 
3.271(a)(1),(3).  Some forms of income are excludable from 
countable income for the purpose of determining entitlement 
to improved pension.  38 C.F.R. § 3.72.  Medical expenses in 
excess of 5 percent of the MAPR (maximum amount per 
regulation), which have been paid, fall into this category of 
excludable income to the extent they were paid.  38 C.F.R. 
3.272(g)(1)(iii).

Applying the criteria set forth above to the facts in this 
case, the Board must find that the appellant is not entitled 
to VA death pension benefits.

As set forth above, a surviving spouse cannot receive death 
pension benefits if her income exceeds a specified annual 
level, here, $6,407 in 2002 and $6,497 in 2003.  The evidence 
shows that appellant's income of $868 per month in 2002 
($10,416) and $876 per month in 2003 ($10,512) exceeded 
maximum annual levels. 

Here, the 5 percent of MAPR is $320 in 2002 and $325 in 2003.  
While the appellant's unreimbursed medical expenses of $2703 
for 2002 exceed $320 by $2383.  Deducting $2383 from the 
appellant's countable annual income (not including the 
Medicare deduction) leaves the appellant's countable annual 
income at approximately $8,000 for 2002.  This amount still 
exceeds the maximum income amount set by law for death 
pension benefits.

Applying the same analysis to 2003, using the same medical 
expenses previously reported by the appellant, the 
appellant's unreimbursed medical expenses for 2003 would 
equal ($2703 - 325) $2378.  Deducting $2378 from the 
appellant's countable income (not including the Medicare 
deduction) leaves the appellant's countable annual income at 
approximately $8100 for 2003.  This amount still exceeds the 
maximum income amount set by law for death pension benefits.
 
While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, because the 
appellant's income exceeded the statutory limit, she is not 
entitled to VA death pension benefits.  

In summary, the evidence of record shows that the appellant's 
income exceeds the statutory limits for entitlement to death 
pension benefits.  She does not argue otherwise.  The Board 
has carefully reviewed her arguments to the effect that she 
is nonetheless entitled to death pension benefits based on 
the veteran's service.  The Board certainly recognizes the 
veteran's period of honorable service.

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.  

ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

In a January 2004 rating decision, the RO denied service 
connection for the veteran's cause of death.  In July 2004 
the appellant filed a notice of disagreement.  The RO has not 
provided the appellant a statement of the case on this issue.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
service connection for the veteran's 
cause of death.  The VBA AMC should 
advise the appellant of the need to 
timely file a substantive appeal to 
perfect appellate review.  

2.  Should this appellant file a timely 
substantive appeal the VBA AMC will 
readjudicate the issue based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should the 
claimed benefit be denied, the VBA AMC 
will issue a supplemental statement of 
the case and the case returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



